SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 2-27018 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Exact name of registrant as specified in its charter) New Jersey 22-1697095 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 505 Main Street, Hackensack, New Jersey 07601 (Address of principal executive offices) (Zip Code) 201-488-6400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of September 10, 2007, the number of shares of beneficial interest outstanding was 6,760,652. Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY INDEX Part I:Financial Information Page Item 1:Unaudited Condensed Consolidated Financial Statements a.)Consolidated Balance Sheets as at July 31, 2007 and October 31, 2006; 3 b.)Consolidated Statements of Income, Comprehensive Income and Undistributed Earnings for the Nine and Three Months EndedJuly 31, 2007 and 2006; 4 c.)Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2007 and 2006; 5 d.)Notes to Condensed Consolidated Financial Statements. 6 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3:Quantitative and Qualitative Disclosures About Market Risk 19 Item 4:Controls and Procedures 19 Part II: Other Information Item 6:Exhibits 19 Signatures 20 Page 2 Index Part I:Financial Information Item 1:Unaudited Condensed Consolidated Financial Statements FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) July 31, October 31, 2007 2006 (In Thousands of Dollars) ASSETS Real estate, at cost, net of accumulated depreciation $ 203,228 $ 204,313 Construction in progress 3,719 2,995 Cash and cash equivalents 13,697 9,616 Tenants' security accounts 2,311 2,161 Sundry receivables 3,718 3,320 Secured loans receivable 3,325 3,109 Deposits, prepaid expenses and other assets 6,966 4,201 Acquired over market leases and in-place lease costs 1,176 1,395 Deferred charges, net 3,542 3,589 Interest rate swap contract 39 87 Totals $ 241,721 $ 234,786 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Mortgages payable $ 189,957 $ 180,679 Accounts payable and accrued expenses 4,477 6,097 Dividends payable 2,027 3,375 Tenants' security deposits 3,052 2,823 Acquired below market value leases and deferred revenue 3,216 3,945 Total liabilities 202,729 196,919 Minority interest 12,890 12,895 Commitments and contingencies Shareholders' equity: Shares of beneficial interest without par value: 8,000,000 shares authorized; 6,755,652 and 6,750,652 shares issued and outstanding 23,187 23,150 Undistributed earnings 2,876 1,735 Accumulated other comprehensive income 39 87 Total shareholders' equity 26,102 24,972 Totals $ 241,721 $ 234,786 See Notes to Condensed Consolidated Financial Statements. Page 3 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME, COMPREHENSIVE INCOME AND UNDISTRIBUTED EARNINGS NINE AND THREE MONTHS ENDED JULY 31, 2 (Unaudited) Nine Months Ended Three Months Ended July 31, July 31, 2007 2006 2007 2006 (In Thousands of Dollars,Except Per Share Amounts) Revenue: Restated Restated Rental income $ 26,480 $ 24,194 $ 8,980 $ 8,155 Reimbursements 3,601 3,767 1,227 1,345 Sundry income 415 178 234 76 Totals 30,496 28,139 10,441 9,576 Expenses: Operating expenses 8,224 6,944 2,713 2,058 Management fees 1,321 1,258 451 440 Real estate taxes 4,277 4,053 1,424 1,351 Depreciation 3,972 3,456 1,323 1,195 Totals 17,794 15,711 5,911 5,044 Operating income 12,702 12,428 4,530 4,532 Investment income 382 150 157 37 Interest expense including amortization of deferred financing costs (9,099 ) (8,291 ) (3,010 ) (2,784 ) Minority interest (386 ) (366 ) (129 ) (209 ) Distribution to certain minority interests (150 ) (90 ) - - Income from continuing operations 3,449 3,831 1,548 1,576 Discontinued operations: Earnings from discontinued operations 91 121 15 53 Gain on sale 3,680 - 3,680 - Income from discontinued operations 3,771 121 3,695 53 Net income $ 7,220 $ 3,952 $ 5,243 $ 1,629 Basic earnings per share: Continuing operations $ 0.51 $ 0.59 $ 0.23 $ 0.24 Discontinued operations $ 0.56 $ 0.02 $ 0.55 $ 0.01 Net income $ 1.07 $ 0.61 $ 0.78 $ 0.25 Diluted earnings per share: Continuing operations $ 0.50 $ 0.56 $ 0.22 $ 0.23 Discontinued operations $ 0.54 $ 0.02 $ 0.54 $ 0.01 Net income $ 1.04 $ 0.58 $ 0.76 $ 0.24 Weighted average shares outstanding: Basic 6,752 6,530 6,756 6,548 Diluted 6,919 6,787 6,925 6,888 COMPREHENSIVE INCOME Net income $ 7,220 $ 3,952 $ 5,243 $ 1,629 Other comprehensive income (loss): Unrealized gain (loss) on interest rate swap contract (48 ) 26 (19 ) (2 ) Comprehensive income $ 7,172 $ 3,978 $ 5,224 $ 1,627 UNDISTRIBUTED EARNINGS Balance, beginning of period $ 1,735 $ 4,890 $ (340 ) $ 3,914 Net income 7,220 3,952 5,243 1,629 Less dividends declared (6,079 ) (4,938 ) (2,027 ) (1,639 ) Balance, end of period $ 2,876 $ 3,904 $ 2,876 $ 3,904 Dividends declared per share $ 0.90 $ 0.75 $ 0.30 $ 0.25 See Notes to Condensed Consolidated Financial Statements. Page 4 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JULY 31, 2 (Unaudited) Nine Months Ended July 31, 2007 2006 (In Thousands of Dollars) Restated Operating activities: Net income $ 7,220 $ 3,952 Adjustments to reconcile net income to net cash provided by operating activities (including discontinued operations): Depreciation 3,980 3,466 Amortization 570 359 Net amortization of acquired leases (226 ) (271 ) Deferred revenue (389 ) (629 ) Minority interest 536 456 Gain on sale of discontinued operations (3,680 ) - Changes in operating assets and liabilities: Tenants' security accounts (150 ) (136 ) Sundry receivables, prepaid expenses and other assets (57 ) (352 ) Accounts payable, accrued expenses and other liabilities 567 (690 ) Tenants' security deposits 229 234 Net cash provided by operating activities 8,600 6,389 Investing activities: Capital improvements - existing properties (1,752 ) (1,301 ) Proceeds from sale of discontinued operations 3,796 - Net sale proceeds held in escrow (3,796 ) - Construction and pre development costs (4,114 ) (11,751 ) Net cash used in investing activities (5,866 ) (13,052 ) Financing activities: Repayment of mortgages (19,053 ) (1,414 ) Proceeds from mortgages 28,331 14,592 Proceeds from exercise of stock options 37 532 Dividends paid (7,427 ) (6,216 ) Distribution to minority interest (541 ) (420 ) Net cash provided by financing activities 1,347 7,074 Net increase in cash and cash equivalents 4,081 411 Cash and cash equivalents, beginning of period 9,616 5,672 Cash and cash equivalents, end of period $ 13,697 $ 6,083 Supplemental disclosure of cash flow data: Interest paid, including capitalized construction period interest of $402 in fiscal 2006. $ 8,900 $ 8,501 Income taxes paid $ 18 $ 18 Supplemental schedule of non cash financing activities: Accrued capital expenditures, construction costs and pre-development costs $ 235 $ - Dividends declared but not paid $ 2,027 $ 1,638 See Notes to Condensed Consolidated Financial Statements. Page 5 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of presentation: The accompanying condensed consolidated financial statements have been prepared without audit, in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statements and pursuant to the rules of the Securities and Exchange Commission (“SEC”). Accordingly, certain information and footnotes required by GAAP for complete financial statements have been omitted. It is the opinion of management that all adjustments considered necessary for a fair presentation have been included, and that all such adjustments are of a normal recurring nature. The consolidated results of operations for the nine and three months ended July 31, 2007 are not necessarily indicative of the results to be expected for the full year. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Annual Report on Form 10-K for the year ended October 31, 2006 of First Real Estate Investment Trust of New Jersey (“FREIT”). Reclassification: Certain amounts in the 2006 financial statements have been reclassified to conform to the current presentation. Restatement: FREIT has restated its prior year’s financial statements in order to properly reflect the Westwood Hills minority members’ share of the Westwood Hills capital deficit. This deficit resulted from distributions to the minority members, including proceeds received on refinancing the mortgage on the residential building owned by Westwood Hills. Although there is no economic effect or cost to FREIT, under GAAP FREIT cannot record a negative minority interest in consolidated financial statements if the minority members have no obligation to restore their negative capital accounts. Accordingly, FREIT’s 2006 quarterly financial statements, as reported herein, have been restated by reducing undistributed earnings and increasing minority interest as of October 31, 2005 by $2,458,000. In addition, net income for the prior year’s periods ended July 31, 2006 has been restated to reflect a decrease of $24,000 for the nine month period and an increase of $16,000 for the three month period, from amounts previously reported.(See Note 2 in FREIT’s Annual Report on Form 10-K for the year ended October 31, 2006 for additional information.) Effective June 1, 2007, the Operating Agreement of Westwood Hills, LLC was amended by a majority of the Members of Westwood Hills, LLC to require the Members to restore their negative capital accounts at Westwood Hills caused by any future losses, distributions from operations or net refinancing proceeds from the effective date of this amendment forward. As a result of this amendment, future minority interest distributions by Westwood Hills, LLC will be recorded to minority interest and will no longer impact FREIT’s income statement. Note 2 - Earnings per share: FREIT has presented "basic" and "diluted" earnings per share in the accompanying condensed consolidated statements of income in accordance with the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 128, “Earnings per Share” ("SFAS 128"). Basic earnings per share is calculated by dividing net income by the weighted average number of shares outstanding during each period. The calculation of diluted earnings per share is similar to that of basic earnings per share, except that the denominator is increased to include the number of additional shares that would have been outstanding if all potentially dilutive shares, such as those issuable upon the exercise of stock options and warrants, were issued during the period. Page 6 Index In computing diluted earnings per share for each of the nine and three month periods ended July 31, 2007 and 2006, the assumed exercise of all of FREIT’s outstanding stock options, adjusted for application of the treasury stock method, would have increased the weighted average number of shares outstanding as shown in the table below. Nine Months Ended Three Months Ended July 31, July 31, 2007 2006 2007 2006 Basic weighted average shares outstanding 6,752,484 6,529,527 6,755,652 6,547,902 Shares arising from assumed exercise of stock options 166,675 257,145 169,513 340,734 Dilutive weighted average shares outstanding 6,919,159 6,786,672 6,925,165 6,888,636 Basic and diluted earnings per share, based on the weighted average number of shares outstanding during each period, are comprised of ordinary and capital gain income for the nine and three month periods ended July 31, 2007, and ordinary income for the prior year’s comparable periods. Note 3 - Equity incentive plan: On September 10, 1998, the Board of Trustees approved FREIT’s Equity Incentive Plan (the "Plan") which was ratified by FREIT's shareholders on April 7, 1999, whereby up to 920,000 of FREIT's shares of beneficial interest may be granted to key personnel in the form of stock options, restricted share awards and other share-based awards. Upon ratification of the Plan on April 7, 1999, FREIT issued 754,000 stock options (adjusted for stock splits), which it had previously granted to key personnel on September 10, 1998. The fair value of the options on the date of grant was $7.50 per share. As of July 31, 2007, options for 237,500 shares were outstanding. The total intrinsic value of the options outstanding at July 31, 2007 was approximately $4.4 million. On August 24, 2007, a FREIT shareholder exercised 5,000 options to purchase 5,000 FREIT shares at $7.50 per share. As a result, options for 232,500 shares remain outstanding and are exercisable through September 2008. On April 4, 2007, FREIT shareholders approved amendments to FREIT’s Equity Incentive Plan as follows: (a) reserving an additional 300,000 shares for issuance under the Plan; and (b) extending the term of the Plan until September 10, 2018. Note 4 –
